PLATO LEARNING, INC.
EMPLOYEE STOCK OPTION AGREEMENT

PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to
(the “Employee”) on this day of , 200 (the “Option Date”), pursuant to the
provisions of the PLATO Learning, Inc. 2002 Stock Plan (the “Plan”), a
non-qualified stock option (the “Option”) to purchase from the Company shares of
its Common Stock, $.01 par value (“Stock”), at the price of $ per share upon and
subject to the terms and conditions set forth below.

1. Option Subject to Acceptance of Agreement.

The Option shall become null and void unless the Employee shall accept this
Agreement by executing it in the space provided below and return it to the
Company within 60 days following the Option Date.

2. Time and Manner of Exercise of Option.

2.1 Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after 5:00 p.m., Minneapolis time, on the date, which is eight
(8) years after the Option Date (the “Expiration Date”).

2.2 Exercise of Option. Except as otherwise provided in the Plan, the Option
shall become exercisable with respect to (i) 33-1/3% of the aggregate number of
shares of Stock subject to the Option on [date one year from grant date] (the
“First Exercise Date”); (ii) with respect to 66-2/3% of the aggregate number of
shares subject to the Option on [date two years from grant date] (the “Second
Exercise Date”); and (iii) with respect to 100% of the aggregate number of
shares subject to the Option on [date three years from grant date] (the “Third
Exercise Date”) (the First Exercise Date, the Second Exercise Date and the Third
Exercise Date each being referred to herein as an “Exercise Date”).

2.3 Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised (i) by giving written notice to the Secretary of the
Company or the Secretary’s designee, specifying the number of whole shares to be
purchased and accompanied by the payment therefore in full in cash or, if
permitted by the Compensation Committee, (A) in previously owned whole shares of
Stock (for which the Employee has good title, free and clear of all liens and
encumbrances) having a fair market value, determined as of the date of exercise,
equal to the aggregate purchase price payable pursuant to the Option by reason
of such exercise, (B) in cash by a broker-dealer to whom the Employee has
submitted an irrevocable notice of exercise, or (C) a combination of cash and
Stock as described in this Section; and (ii) by executing such documents as the
Company may reasonably request. No shares shall be issued until the full
purchase price and all applicable taxes have been paid.

2.4 Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate on its
Expiration Date, or earlier to the extent not exercised pursuant to Section 2.2
and pursuant to Sections 6.8, 6.9, 6.10, 6.11 and 6.12 of the Plan.

In the event that the Employee shall forfeit rights to purchase all or a portion
of the shares to which this Option relates, the Employee shall, within 10 days
of the date of the Company’s written request, return this Agreement to the
Company for cancellation.

3. Additional Terms and Conditions of Option.

3.1 Withholding Taxes. As a condition precedent to any exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the purchase price of the shares such amount of cash as the Company may be
required, under all applicable federal, state or local laws or regulations. The
employee will recognize ordinary income at the time of exercise in an amount
equal to the excess, if any, of the fair market value of a share of Common Stock
at the time of exercise over the option price, multiplied by the number of
shares as to which the option is exercised. The Employee may elect, by written
notice to the Company, to satisfy part or all of the withholding tax
requirements associated with the exercise by delivering to the Company from
shares of Stock already owned by the Employee, that number of shares having an
aggregate Fair Market Value equal to part or all of the tax payable by the
Employee under this Section 3.1. Any such election shall be in accordance with,
and subject to, applicable tax and securities laws, regulations and rulings.

3.3 Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan, and shall be interpreted in accordance therewith, except where
specifically provided otherwise in this Agreement. The Employee hereby
acknowledges receipt of a copy of the Plan.

PLATO LEARNING, INC.

By:

Typed Name
Title

Accepted this      day of

     , 200

     

Typed Name

